 



Exhibit 10.08
T. Rowe Price Group, Inc.
Schedule of Non-Employee Director Compensation
As amended April 12, 2007
Cash fees are paid semiannually, on the last business days of June and December,
or at the beginning of the following year if payment is deferred pursuant to the
Outside Directors Deferred Compensation Plan.

         
Annual Retainer Fee
  $ 75,000  
Committee Meeting Fees, per meeting
  $ 1,500  
Committee Annual Retainer Fees:
       
Audit Committee Chairperson
  $ 10,000  
Audit Committee Member
  $ 5,000  
Executive Compensation Committee Chairperson
  $ 5,000  
Nominating and Corporate Governance Committee Chairperson
  $ 5,000  

Under our 2007 Non-Employee Director Equity Plan, each non-employee director is
entitled to make certain elections regarding the form of his or her equity
compensation.

      Event   Non-Employee Director’s Alternatives
 
   
Initial election or appointment to the Board
  4,000 restricted shares or
4,000 stock units
 
   
Semiannual grants
  4,000 options or
1,200 restricted shares or
1,200 stock units

The initial grant will be made at the close of business on the first business
day after the first regular meeting of our Board of Directors held on or after
that director’s election or appointment. Semiannual grants will be made as of
the close of business on the third business day after our earnings release for
the first and third fiscal quarters of each year. Non-employee directors will
not be entitled to semiannual grants in the calendar year in which they receive
an initial grant. All awards will be subject to adjustment by our Nominating and
Corporate Governance Committee and upon certain capitalization and
change-in-control events.
Options
All options will have an exercise price per share equal to the fair market value
per share of our common stock on the grant date, and will vest one year after
the grant date or, if earlier, upon the director’s death. Unvested options will
terminate when the non-employee director ceases to be a member of the Board for
any reason other than death. Vested options will terminate 10 years after the
grant date or, if earlier, five years after the director leaves the Board for
any reason.
Restricted Shares
Restricted shares vest and generally become transferable one year after the
grant date if the non-employee director is then a member of our Board or, if
earlier, upon the director’s death. All regular cash dividends payable with
respect to restricted shares will be paid in cash directly to the non-employee
director even if the restricted shares remain unvested. If and when a
non-employee director ceases to be a member of the Board for any reason other
than death, all unvested restricted shares will be forfeited to the company
without consideration.
Stock Units
Stock units vest one year after the grant date if the non-employee director is
then a member of the Board or, if earlier, upon the director’s death. If and
when the non-employee director ceases to be a member of the Board for any reason
other than death, all unvested stock units will be forfeited to the company
without consideration. All vested stock units will be settled upon separation
from service, as defined by Section 409A of the Internal Revenue Code. If and
when we declare a cash dividend payable to our common stockholders, non-employee
directors holding stock units will be credited with additional, vested stock
units equal to the number of shares of our common stock that could be purchased
on the dividend payment date with the aggregate amount of dividends that would
have been received if the stock units had been outstanding shares.

 